[1] The issues involved in this cause are identical with those considered in Union Tool Co. v. Farmers  Merchants'National Bank of Los Angeles et al., ante, p. 40 [28 A. L. R. 1417, 218 P. 424]. Upon the authority of that case the judgment is modified by reducing the amount thereof to be recovered by the plaintiff from the defendant, and by the defendant from the intervener, by the sum of $4,221.37, with interest thereon from the fourth day of March, 1920, at the rate of seven per cent per annum; otherwise the judgment is affirmed. *Page 781